UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2121


LANCE M. HILLEY,

                Plaintiff – Appellant,

          v.

RAYMOND E. MABUS, Secretary of the Navy,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00457-JBF-FBS)


Submitted:   June 21, 2010                    Decided:   July 6, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance M. Hilley, Appellant Pro Se. Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lance M. Hilley appeals the district court’s judgment

denying          Hilley’s     summary          judgment          motion        and     granting

Defendant’s         motion    to     dismiss         and   for    summary        judgment      on

Hilley’s         “mixed     case”     seeking         review      of     a     Merit    Systems

Protection Board decision, and disability discrimination claims

under the American with Disabilities Act of 1990, 42 U.S.C.A.

§§ 12101-12213 (West 2005 & Supp. 2010), and the Rehabilitation

Act   of    1973,     as    amended,      29    U.S.C.A.       §§ 701-796l           (West    2008

& Supp.      2010).          We    have     reviewed       the    record        and    find    no

reversible error.             Accordingly, we affirm the district court’s

judgment.         See Hilley v. Mabus, No. 2:08-cv-00457-JBF-FBS (E.D.

Va. July 31, 2009).               We dispense with oral argument because the

facts      and    legal     contentions        are    adequately         presented      in    the

materials        before     the     court      and    argument         would    not    aid    the

decisional process.

                                                                                       AFFIRMED




                                                2